UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC FILE NUMBER 001-32421 NOTIFICATION OF LATE FILING CUSIP NUMBER 36113B-30-1 (Checkone): Form 10-K Form 20-F Form 11-K þ Form 10-Q Form 10-D Form N-SAR Form N-CSR For Period Ended: June 30, 2014 Transition Report on Form 10-K Transition Report on Form 20-F Transition Report on Form 11-K Transition Report on Form 10-Q Transition Report on Form N-SAR For the Transition Period Ended: Read Instructions (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. Full Name of Registrant Former Name if Applicable 420 Lexington Avenue, Suite 1718 Address of Principal Executive Office (Street and Number) New York, NY 10170 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D,or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and þ (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra Sheets if Needed) The Registrant requires additional time to file the subject report in order to complete auditor review thereof. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Gordon Hutchins, Jr. 201-2424 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes þ No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes þ No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made.SEE ATTACHMENT. FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 14, 2014 By: /s/ Gordon Hutchins, Jr. Gordon Hutchins, Jr., President 2 Attachment to Form 12b-25 for Fusion Telecommunications International, Inc. for the period ended June 30, 2014. It is anticipated that net loss for the quarter and six months ended June 30, 2014 will be approximately $2.3 million and $0.9 million, respectively, as compared to net income for the quarter and six months ended June 30, 2013 of $1.7 million and $0.1 million, respectively.Net income for the quarter and six months ended June 30, 2013 includes a one-time gain on the extinguishment of accounts payable in the amount of $2.9 million. 3
